               Case 2:20-cv-00494-JAD-EJY Document 31 Filed 08/23/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                            Case No. 2:20-cv-00494-JAD-EJY
         Daniel Wolff,
 4
                            Petitioner                          Order Granting Motion for
 5              v.                                                Enlargement of Time

 6                                                                       ECF No. 29
         Brian Williams, et al.,
 7
                           Respondents
 8

 9             Respondents bring a motion for an enlargement of time to respond to petitioner’s motion

10 to strike or in the alternative motion for more definite statement. 1 They argue that the press of

11 work in other cases necessitates an enlargement of time in this case. Good cause appearing, IT

12 IS HEREBY ORDERED that the motion for enlargement of time (first request) [ECF No. 29] is

13 GRANTED. The deadline for respondents’ response to the motion to strike or in the alternative

14 motion for more definite statement is extended to September 10, 2021.

15             Dated: August 23, 2021

16                                                            _________________________________
                                                              U.S. District Judge
17

18

19

20

21

22

23
     1
         ECF No. 29.
